DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 17, 19, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2012/0269945 (Wijnen et al) taken together with Published U.S. Application No. 2015/0313274 (Emanuel) and Coffee Technologies articles from Gafei.com (Coffee Technologies).
          Wijnen et al (e.g. paragraphs 97, 116, 122, 152-157, 168, 184, 189, 190; Figs 1, 4, 8) discloses a system and method for aerating a liquid food product wherein the system comprises a bubble generator (15) for generating bubbles in a liquid food product flow (Q1) wherein the bubble generator comprises a wall (15a) having gas transmissive pores, said wall separating an air supply space (15d) from the liquid food product flow wherein an air supply (8, 9) is provided for supplying air to the air supply space, same further incorporating the use of a compressor (e.g. paragraph 116).  Additionally, Wijnen et al discloses a container containing air, said container being arranged for supplying air to the air supply space (see paragraph 116: “a gas reservoir brought to excess pressure [for instance, a gas cylinder] may be provided, for instance, to effect gas supply….gas may be….air).  Wijnen et al is silent regarding the air being dried and whether or not same has been pre-dried as well as the use of dehumidifying to achieve same and to a particular degree (e.g. humidity less than 90% in claim 31).  Emanuel teaches a similar process wherein gas is supplied to a flowable food product using a porous surface wall analogous to that of Wijnen et al to generate bubbles and a froth in said flowable food product, said gas being dry or containing water vapor.  As such, Emanuel teaches it is known to supply dry gas to a flowable food product to generate froth (e.g. paragraphs 21 and 22).  Although Emanuel does not distinguish an advantage in using dry gas therein, Coffee Technologies teaches a method of creating foam in milk where the bubbles generated therein are “more dense” and “better” the higher the dryness in steam (air with some water) introduced into said milk (e.g. point (5) “Steam dryness”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed dry or drier air into the milk of Wijnen et al in order to produce more and better bubbles therein.           Regarding claim 33, absent a showing of unexpected results regarding such humidity range, such determination would have been well within the purview of a skilled artisan, and it would have been further obvious to have arrived at such level of dryness as a matter of preference in desired level of bubble density and “better” bubbles (see above) through routine experimentation.4.       Claims 18, 20-31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 2012/0269945 (Wijnen et al) taken together with Published U.S. Application No. 2015/0313274 (Emanuel), Coffee Technologies articles from Gafei.com (Coffee Technologies), and U.S. Patent No. 6619054 (Cargnelli et al).          Regarding claims 18, 21-24, and 27-29, neither Emanuel or Coffee Technologies teach how the air is dried.  However, it is well-known to dehumidify air in flow using a condenser and, more specifically, to achieve same using a cooler for cooling the air as taught, for example, by Cargnelli et al (e.g. Abstract).  Cargnelli et al further teaches the cooler comprising an inlet channel portion (32), outlet channel portion (34), and drainage portion (water discharge port, 26), said inlet channel portion being in fluid connection with the drainage portion through a first channel portion (see 40 down to 26) and the outlet channel portion is fluidly connected to the first channel portion through a second channel portion (50) wherein flow path exists between the inlet channel (32) and the drainage portion (53 and 26) which is substantially straight (see along cylinder and chamber 40 of Fig. 4), said discharge portion (26) being in fluid connection with a container (53) which holds water removed from the air until the discharge portion is opened.  Furthermore, Cargnelli et al teaches said coolant is in fluid connection with said cooler externally applied to the air (through casing 20 with coolant inlet and outlet, 22 and 24, respectively; e.g. col. 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed the dehumidifying means of Cargnelli et al as a matter of preference depending on the availability of same, the cost of same over other means, etc.            Regarding claim 20, absent a showing of unexpected results, it would have been further obvious to have placed the air drying device (Cargnelli et al condenser/cooler) between the compressor and bubble generator as a matter of preference.          Regarding claim 25, Cargnelli et al further teaches the condenser providing the discharge portion with an open and closed state (e.g. paragraph bridging cols. 5 and 6). Although Cargnelli et al does not recite whether such open and close feature is provided by a valve which functions through a control unit, both valves and control units operating with same are notoriously well-known in the fluid control art, and it would have been further obvious to have include such valve and control of same as a matter of preference.          Regarding claims 26 and 37, Cargnelli et al further teaches that the discharge portion is closed during the aeration of the liquid at least for such time as the water drained into chamber 53 has reached a particular height at which the discharge portion is then opened (and essentially “blow out”), again, without articulating whether a valve is employed to do so.  Nevertheless, it would have been further obvious to have arranged a valve with control unit, as discussed above, to achieve same as a matter of preference.            Regarding claim 30, relative humidity sensors are notoriously well-known.  As it would have been obvious to have arrived at a particular desired humidity level as discussed above, it would have been further obvious to have included the use of a humidity detector as a matter of preference of a tool used for such purpose.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
May 31, 2022